Title: From James Madison to James Monroe, 20 December 1822
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier Decr. 20. 1822
                
                I have recd. from Mr. Lear engaged in settling the accounts of General Hull, a request of what I may recollect on the question, whether there was a stipulation or understanding, that the General was to receive his salary as Governour, as well as his military pay. I have simply answered that my memory does not furnish any evidence which ought to influence the decision of the question. As the war Department was the proper depository of such a fact, and the then Secretary is now on the spot, I conjecture that his recollection is not favorable to the claim. In a legal point of view, it would seem that if the two appointments were compatible, and the Civil appointment was neither revoked nor superseded, the salary would be an incident to it, unless a stipulation or understanding to the contrary should have taken place. This is a remark which I have not made to Mr. Lear, because I wished neither to go beyond his enquiry, nor to meddle with the point of law in the case.
                I take this occasion to thank you for the copy of your Message; which could not have been better fitted for its purposes. I am constrained however, to enter an exception to the latitude given to the authority to appropriate money. The able & extended view taken of the subject in a former Message did not satisfy me that I have been wrong in considering the authority as limited to the enumerated objects in the Constitution which require money to carry them into execution. If an authority to appropriate without respect to that limitation, be itself a substantive one in the list, it would seem, like the others, to be entitled to “all laws necessary & proper to carry it into execution,[”] which would be equivalent to a power to “provide for the general welfare.” A general power merely to appropriate, without this auxiliary power, would be a dead letter; and with it an unlimited power. Considered as itself an auxiliary power incident to, as being necessary & proper for the execution of the specified powers, it comes fairly & safely within the purview of the Constitution. But enough & more than enough on that subject.
                You have not I presume lost sight of Marbois’s intention to compile a history of the Louisiana Convention. It is of public importance that the motives of Bonaparte to make the Cession should be authenticated, and other developments may be expected not without some interest. Health & every other happiness
                
                    James Madison
                
            